Citation Nr: 0917230	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army 
Reserves from March 30, 1992 to June 10, 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hypertension 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  In August 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The Board reopened the service connection claim for 
hypertension in October 2007 finding that the Veteran had 
submitted new and material evidence to reopen the claim and 
remanded the claim on the merits.  The development directed 
in the Board remand has been accomplished.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that a 
hypertension disability preexisted service; the Veteran is 
considered sound at entry into service.

2.  The medical evidence shows the Veteran's hypertension 
first manifested in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met. 
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 
3.307, 3.309, 4.104, Diagnostic Code 7101 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension.  His 
wife submitted a statement that his hypertension problems 
started during his service.  The Veteran later stated on a 
November 2007 VA examination report that he was diagnosed 
with hypertension prior to service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that during an August 1990 
enlistment examination, clinical evaluation was negative for 
hypertension.  Thus, the Veteran is considered sound at entry 
into service.  See 38 C.F.R. § 3.304(b).  Although the 
Veteran stated on a November 2007 VA examination that he was 
diagnosed with hypertension prior to service, the Veteran is 
not competent to make a medical diagnosis and his statement  
does not constitute clear and unmistakable evidence that a 
hypertension diagnosis preexisted service absent any 
supporting medical evidence.  The determinative issue is 
whether the Veteran has hypertension directly related to his 
service.  See 38 C.F.R. §§ 3.303, 3.304(b).  

Service treatment records show an assessment of possible 
hypertension related to headache in May 1992.  Blood pressure 
readings were 136/90, 140/100, and 136/96.  The Veteran 
complained of chest pain in the substernal area and stated 
that he had high blood pressure and had been on medication in 
the past.  Again, the Veteran's statement does not does not 
clearly and unmistakably establish evidence of a pre-existing 
diagnosis of hypertension.

Two months after discharge from service, an August 1992 
private medical record notes complaints of severe headaches.  
A September 1992 private emergency room record shows a blood 
pressure reading of 150/100.  A March 1993 private emergency 
room record shows a blood pressure reading of 160/110.  The 
past medical history was significant for hypertension.  In 
December 1995, a private medical record shows an Axis III 
diagnosis of occasional hypertension.  VA medical records 
dated from 2005 to 2006 show continued diagnoses of 
uncontrolled hypertension.  

If the Veteran had 90 days of continuous service, he would 
have been entitled to service connection on a presumptive 
basis, as there are blood pressure readings within one year 
of discharge, which are high enough to be considered 
hypertension for VA purposes.  See 38 C.F.R. §§ 3.307, 3.309, 
4.104, Diagnostic Code 7101.  However, the Veteran had 71 
days of service; so he is not entitled to consideration under 
the presumptive regulations.  See 38 C.F.R. § 3.307(a)(1). 

As there is medical evidence of blood pressure readings that 
are high enough to qualify as hypertension for VA purposes in 
service and since three months after discharge from service, 
a medical opinion was requested to determine whether the 
current disability was incurred in service. 

A November 2007 VA examination report shows the claims file 
was reviewed.  The examiner reviewed the service treatment 
records including the blood pressure readings and the post-
service evidence of hypertension.  The Veteran stated that he 
had complained of headaches since 1988.  The examiner's 
opinion was that the Veteran did have high blood pressure 
episodically during service even though the Veteran indicated 
that he was diagnosed with hypertension prior to service.  

While there is a lengthy period of time between in-service 
and immediate post-service documentation of hypertension, 
with no evidence of treatment between 1995 and 2005, there is 
simply no medical evidence of record indicating that the 
veteran's present hypertension is unrelated to that 
experienced in-service and shortly thereafter.

Resolving all doubt, the record shows high blood pressure 
readings in service, as documented by the November 2007 VA 
examiner, continued high blood pressure readings since three 
months after discharge from service, and a present diagnosis 
of hypertension.  For these reasons, all doubt is resolved in 
the Veteran's favor and service connection for hypertension 
is warranted.  See 38 C.F.R. §§ 3.102, 3.303.

The Veteran's service connection claim for hypertension has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


